Citation Nr: 0521868	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1966 to 
November 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a Board hearing in January 2004.  In 
July 2004, the Board remanded this case for further 
development.  


FINDINGS OF FACT

1.  In October 1987 and December 1987 rating decisions, the 
RO denied the veteran's claim for bilateral hearing loss.  
The veteran did not appeal the determination.  

2.  In September 2002, the veteran requested that his claim 
of service connection for hearing loss be reopened. 

3.  Evidence received since the December 1987 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The evidence received since the RO denied service 
connection for hearing loss in the December 1987 rating 
decision, which is final, is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
July 2004 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining, as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in July 2004 which was 
after the January 2003 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the July 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The veteran attended a Board hearing in 
January 2004.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).



Analysis

In an October 1987 rating decision, the veteran's claim for 
service connection for hearing loss was denied essentially 
based on the finding that the separation examination showed 
no evidence of hearing loss.  A November 1987 confirmed 
rating decision, considered newly received private medical 
evidence showing that the veteran underwent right 
tympanoplasty in November 1972, and continued to deny the 
veteran's claim.  A December 1987 confirmed rating decision 
addressed the veteran's remaining service medical received in 
December 1987, and continued to deny his service connection 
claim for bilateral hearing loss.  The veteran was notified 
of that determination that same month.  However, the veteran 
did not perfect an appeal from the December 1987 rating 
decision.  The December 1987 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In September 2002, the veteran requested that his service 
connection claim for hearing loss be reopened.  By 
regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence at the time of the December 1987 rating decision 
consisted of the veteran's service medical records and an 
October 1987 letter from a private medical doctor showing 
that the veteran had chronic otitis media, right ear, and in 
November 1972 underwent a right tympanoplasty.  

Evidence received since the December 1987 rating decision 
includes the following:

Private medical records dated from June 1971 to March 1989 
showed the veteran had hearing loss in right ear, underwent a 
right tympanoplasty, had a perforated left tympanic membrane 
and hearing loss in the left ear.  Private medical records 
dated from February 2003 to March 2003 revealed that the 
veteran had a diagnosis of chronic otitis media with 
perforated tympanic membrane apparently in left ear, and an 
audiological evaluation.  In an April 2003 statement, the 
veteran asserted that he worked as a mechanic in service and 
thus suffered hearing loss due to exposure to acoustic 
trauma.

The medical evidence received since the December 1987 rating 
decision is new, but it is not material.  The medical 
evidence shows that the veteran has been treated for his 
ears, however the evidence does not link his bilateral 
hearing loss to service.  Further, it does not appear that 
the veteran has any medical training and lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  There is still no competent medical 
evidence showing any link between current bilateral hearing 
loss and the veteran's active duty service.  

In summary, the veteran has provided no new and material 
evidence that his current bilateral hearing loss was incurred 
in service or is otherwise related to service.  Evidence 
received subsequent to the RO's December 1987 rating decision 
is cumulative or redundant and does not, either by itself or 
in connection with other evidence of record, raise a 
reasonable possibility of substantiating the service 
connection claim for bilateral hearing loss.  As such, the 
evidence received subsequent to the RO's December 1987 rating 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108.




ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for bilateral hearing 
loss.  To this extent, the appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


